Citation Nr: 1446584	
Decision Date: 10/21/14    Archive Date: 10/30/14

DOCKET NO.  09-22 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1980 to August 1982 and from July 2004 to September 2004.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which denied entitlement to service connection for a personality disorder.  

In July 2012, the Board expanded the issue to entitlement to service connection for an acquired psychiatric disorder and remanded the matter for further development.  The directives of the Board remand have been  complied with and the matter is ready for appellate review.  


FINDINGS OF FACT

1.  The weight of the evidence demonstrates that the Veteran does not currently have a psychiatric disorder other than a personality disorder, and he has had not a psychiatric disorder other than a personality disorder during the course of this appeal. 

2.  The Veteran's personality disorder was not subject to superimposed disease or injury during service.

CONCLUSION OF LAW

1.  The criteria for service connection for an acquired psychiatric disorder are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.303, 3.309, 4.9, 4.127 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).

The Court has also held that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran's status has been substantiated.  The Board notes that in an August 2007 letter, the Veteran was provided with notice that informed him of the evidence needed to substantiate his claim.  The letter also told him what evidence he was responsible for obtaining and what evidence VA would undertake to obtain.  The letter further asked him to submit relevant evidence in his possession. 

With regard to notice as to the disability rating and effective date elements of the claim, the Veteran was also informed of these elements in the August 2007 letter. 

VA has also complied with its duty to assist the Veteran in substantiating the claim.  It appears that all available pertinent post service treatment records have been requested and that all pertinent records have been obtained.  

The Board notes that as part of the July 2012 remand, the RO was requested to attempt to obtain copies of the Veteran's complete service personnel records.  The RO was further requested to attempt to obtain copies of the complete reports of psychological testing from Psychology Services, which was accomplished during the Veteran's first period of active service either in August 1981 or April 1982 or at some point between those dates.  The RO was also requested to attempt to obtain the August 17, 2004, counseling session records from Fleet Family Services.  

The RO obtained copies of all available treatment records from the Portsmouth Naval Medical Center.  Moreover, in a February 2013 memorandum entitled "Formal Finding on the Unavailability of the Veteran's Medical Treatment Records from Tripler Army Medical Center" it was indicated that copies of the Veteran's medical treatment records from Tripler Army Medical Center could not be obtained.  It was also noted that the Veteran had been informed of the unavailability by way of letter dated in December 2012.  The Veteran's service personnel records were also forwarded in August 2012.  

The Veteran was afforded a VA examination in January 2013.  The results from this examination are sufficient in order to properly address the Veteran's claim.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination is adequate because it was performed by a medical professional, was based on a thorough examination of the Veteran, and reported findings pertinent to the rating criteria.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that VA must provide an examination that is adequate for rating purposes). 

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and by being afforded the opportunity to appear at a hearing if so desired.  For these reasons, it is not prejudicial to the Veteran for the Board to proceed to finally decide the appeal.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.


Psychiatric Disorder

Service connection may be granted for a disability resulting from an injury sustained or disease incurred in the line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013). 

The Veteran claims that his currently-diagnosed psychiatric disorder had its onset in service or in the alternative was aggravated by his period of service.  To that end, the Court has held that, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See generally Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Under 38 C.F.R. § 3.303(b), if a chronic disease or injury is shown in service, subsequent manifestations of the same chronic disease or injury at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  The provisions of 38 C.F.R. § 3.303(b) have been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  This is not for application in the current case. 

The Board notes that personality disorders are not considered to be diseases or injuries within the meaning of veterans' benefits legislation and, therefore, are not eligible for service connection.  See 38 C.F.R. §§ 3.303(c), 4.9, 4.127; see also Winn v. Brown, 8 Vet. App. 510, 516 (1996), appeal dismissed, 110 F.3d 56 (Fed. Cir. 1997) (specifically holding that 38 C.F.R. § 3.303(c), as it pertains to personality disorders, is a valid exercise of the authority granted to the Secretary of Veterans Affairs); see also Beno v. Principi, 3 Vet. App. 439, 441 (1992).  Nevertheless, service connection may be granted if the evidence shows that an acquired psychiatric disability was incurred in service and was superimposed upon a pre-existing personality disorder. 


A review of the service treatment records reflects that normal psychiatric findings were reported at the time of the Veteran's November 1979 entrance examination.  In a May 1981 service treatment record it was noted that the Veteran was seen by a psychiatrist for certain symptoms, including an explosive temper.  The Veteran was not on medication.  In July 1981, the Veteran was again seen at the Mental Health Clinic.  It was indicated that neurology wanted to put him on Valium. 

In an August 1981 service treatment record, it was indicated that the Veteran had been seen by the psychology service for complete testing and evaluation because he had been referred by neurology.  It was indicated that for further information, "please see consult upon return to neuro." 

An April 1982 service treatment record entry notes that the Veteran was being seen on an outpatient basis in psychiatry.  Progress toward therapeutic goal was noted to be psychiatric evaluation for "CO status".  No current medications or other treatment recommendations were noted.  

On an April 1982 Report of Mental Status Evaluation, the Veteran was noted to be a conscientious objector.  Evaluation performed at that time revealed his behavior was normal and that he was fully alert and fully oriented.  His mood/affect was unremarkable and his thought process was clear.  Thought content was normal and his memory was described as good.  The Veteran was found to have the mental capacity to understand and participate in the proceedings for conscientious objector and was noted to be mentally responsible.  The Veteran was found to meet the retention standards and had no psychiatric disease or defect which warranted disposition through medical channels.  It was further indicated that the Veteran's stated religious beliefs did not appear to be a product of mental illness.  

At the time of the Veteran's August 1982 service separation examination, normal psychiatric findings were reported.  

In a June 1983 private report, the Veteran was noted to have excessive sleepiness. Testing performed at that time revealed normal findings. 

In an October 1988 letter, the Veteran's private neurologist noted that the Veteran had a disorder of excessive sleep, the etiology of which was unknown.  The neurologist stated that excessive daytime sleepiness had multiple etiological factors, but that in younger age groups like the Veteran at the time, excessive sleep might be caused primarily by psychosocial or developmental factors.

A September 1999 nocturnal polysomnography revealed findings compatible with a diagnosis of narcolepsy.  

In a September 2002 report of medical examination for enlistment in the U.S. Navy Reserve, normal psychiatric examination was reported.  On his September 2002 report of medical history, the Veteran indicated that he had been rejected for military service on September 20, 2002 because of "too many dependents."  He also marked "yes" that he had been discharged from military service on August 24, 1982, "on an honorable discharge for conscientious objector." 

A July 2004 Medical, Dental and Educational Suitability Screening for Service and Family Members form indicated that the Veteran had no mental health or behavioral conditions such as depression, adjustment/personality disorder, attention deficit disorder, or attention deficit hyperactivity disorder.  In a July 2004 Report of Medical History, for overseas screening purposes, it was indicated that the Veteran did not have depression or excessive worry, or nervous trouble of any sort.  It was also indicated that the Veteran had never been treated for any mental condition; had never consulted or been treated by clinics, physicians, healers or other practitioners within the past five years for other than a minor illness; had never been discharged from military service because of physical, mental or other reasons; and had never been rejected for military service because of physical, mental, or other reasons. 

In an August 2004 Client Referral Form it was reported that the Veteran had been referred to NMCP Outpatient Psychiatry.  It was indicated that the Veteran had admitted to having a stressful financial situation that was a hardship due to his activation and loss of income.  He requested to be separated from service. 

In an August 23, 2004 Department of Psychiatry note it was indicated that the Veteran stated, "I want out."  The record reflected that the Veteran had been on duty for about a month.  The Veteran stated that in 2002 he had been enlisted as a reservist, not for the money but to serve his country.  He complained he had been activated about two months earlier.  He fought his mobilization "every step of the way" but had been unsuccessful.  The Veteran stated that his life situation had changed dramatically since he had enlisted and the military was ruining him because he could not afford to pay his car, house, and child support payments since his divorce was finalized three months earlier.  He had no motivation for continued military service and felt that his only way out was to go home.  It was noted that he had missed his deployment the previous week.  Prior to learning about his activation, the Veteran denied any problems with his mood.  Since learning about his activation, he complained of anxiety, increased irritability, and anger.  He said he had thoughts of assaulting others at his command.  However, he denied homicidal or suicidal ideation.  It was noted that the Veteran had seen a counselor at Fleet and Family Services on August 17, 2004 and was referred for a mental health evaluation.  He reported receiving an administrative separation from the Army in the 1980s for being a "conscientious objector."  The diagnosis was adjustment disorder like symptoms with a disturbance of anxiety and conduct in the context of an unexpected mobilization to active duty, and personality disorder, not otherwise specified.  Expeditious administrative separation on the basis of a personality disorder was recommended. 

In an August 2004 memorandum from the Naval Medical Center, Department of Psychiatry in Portsmouth, Virginia, it was noted that administrative separation by reason of convenience of the Government was recommended.  It was stated that the Veteran suffered from a personality disorder, which was a longstanding disorder of character manifested by disturbances of cognition, affectivity, interpersonal functioning, and impulse control.  The memorandum reflected that the Veteran's performance of duty and ability to function effectively in the naval environment were significantly impaired.  The Veteran was considered to be self-destructive and determined to be a continuing danger to himself or others. 

In a September 2004 Separation from Active Duty Chronological Record of Medical Care it was indicated that the Veteran's last physical examination was in September 2002.  Hand written notes included administrative separation, adjustment disorder with mixed disturbance of emotions and conduct personality disorder, no medication.  The Veteran was determined to be physically qualified for separation on September 2, 2004. 

The post service medical record does not contain any current medical evidence of a diagnosis of any psychiatric disability other than a personality disorder, NOS, noted on the most recent VA examination.  

On his VA Form 9, the Veteran appeared to be contending that he had had ongoing symptomatology since service, and that the symptoms he suffered in service were more than a personality disorder.

On VA examination in January 2013, the examiner indicated that the claims folder and other pertinent records were available for review.  Following examination, a diagnosis of personality disorder, NOS, was rendered.  There were no other diagnoses rendered.  

The examiner indicated that based upon the results of the examination it appeared that the Veteran was experiencing a personality disorder, NOS, according to DSM IV criteria.  The examiner stated that the Veteran's personality disorder pre-dated both his first and second periods of service.  The examiner further noted that the Veteran's difficulties adjusting to his first and second periods of military were likely related to his pre-existing personality disorder, NOS.  Furthermore, the Veteran's difficulties adjusting to circumstances subsequent to either his first or second periods of military service had likely been related to his pre-existing personality disorder, NOS.  

The examiner noted that the Veteran's mental health treatment during his first period of service as well as the diagnosis of personality disorder and adjustment disorder like symptoms in 2004 appeared to have resulted from the Veteran's personality disorder, NOS, which pre-dated both his first and second periods of military service.  

In response to (a), the examiner indicated that the Veteran was not currently experiencing an Axis I diagnosis, based upon the results of the evaluation.  He noted that based upon the results of the examination, the Veteran was experiencing a personality disorder, NOS. 

In response to (b) the examiner stated that it appeared that the Veteran's personality disorder pre-dated his first and second period of military service.  He indicated that the Veteran's difficulties adjusting to both his first and second periods of service were likely related to the pre-existing personality disorder, NOS.  He further stated that the Veteran's difficulties adjusting to circumstances subsequent to either his first or second period of service were likely related to his personality disorder, NOS.  The examiner further noted that concerning the Veteran's previously diagnosed personality disorder, it did not appear that there was superimposed disease or injury in service (either first or second period) resulting in a current acquired psychiatric disorder.  

In response to (c), the examiner indicated that the Veteran was not currently diagnosed with an Axis I psychiatric diagnosis.  In response to (d), the examiner indicated that it did not appear that there was a superimposed disease or injury in service (either first or second period) resulting in  current psychiatric diagnosis.  The examiner again noted that the Veteran was not diagnosed with an Axis I diagnosis.  He stated that the Veteran's 1981 and 1982 mental health treatment during his first period and as well as the diagnosis of personality disorder and adjustment disorder like symptoms in 2004 appeared to have resulted from the Veteran's personality disorder, NOS, which pre-dated both his first and second periods of service.  

The examiner then set forth the criteria for a personality disorder, NOS.  He noted that the Veteran reported having a history of violent behavior dating back to elementary school and continuing through high school.  The Veteran explained he was involved in physical fights resulting in suspension from school on at least three separate occasions.  On at least one occasion, one of the incidents resulted in significant physical harm to the other individual involved.  The Veteran also reported that he was arrested in 2012 for reckless driving.  The Veteran further reported having had a confrontation with a police officer several years ago at the home of his ex-wife.  The Veteran noted having continued feelings of hostility towards this officer.  

The examiner stated that while the specific etiology of the Veteran's personality disorder, NOS, was not known to him, his reports of parents' instability and father's alcoholism may have contributed to this enduring pattern of inner experience and behavior that deviates markedly from the expectations of the individual's culture.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131; see Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the United States Court of Appeals for Veterans Claims interpretation of section 1110 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed). 

The United States Court of Appeals for the Federal Circuit has held that for purposes of showing a current disability, there must be evidence of the disability at the time of the claim for VA compensation, as opposed to sometime in the past.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998). 

While the Veteran has indicated that it is his belief that he currently has a psychiatric disorder, other than a personality disorder, he has not been shown to have the requisite training or credentials needed to ascertain whether he currently has a psychiatric disorder or a personality disorder or whether there is superimposed disease or injury because a psychiatric diagnosis requires medical expertise and falls outside the realm of common knowledge of a lay person..  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007). 

The medical evidence does not indicate that the Veteran currently has a psychiatric disorder, other than his currently diagnosed personality disorder, NOS.  There have been no objective medical findings of any psychiatric disorder, other than the currently diagnosed personality disorder, during the appeal period.  Thus, to the extent that the medical evidence addresses whether the Veteran has a current disability of a psychiatric disorder, other than the diagnosed personality disorder, NOS, it indicates that he does not.  The Veteran is competent to report his current symptoms, but his reports must be weighed against the medical evidence of record.  see Grover v. West, 12 Vet. App. 109, 112 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  To the extent that the Veteran has indicated that he currently has a psychiatric disorder, other than his diagnosed personality disorder, the medical evidence indicating an absence of such a disability is of greater probative weight than the Veteran's reports made during the course of his claim for VA benefits. 

The Board has considered McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) which held that the requirement that there be evidence of a current disability in a service connection claim is satisfied by evidence showing that the Veteran had such a disability at the time he filed claim for compensation, or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to the Board's adjudication of the claim.  In the current case, the Veteran has not been shown to have a psychiatric disorder, other than his personality disorder.  The January 2013 VA examiner, following a comprehensive examination of the Veteran and a thorough review of the claims file, indicated that the Veteran did not have an Axis I acquired psychiatric disorder.  The Board finds that the opinion of the VA examiner is highly probative, because it was based on review of the Veteran's entire claims folder, as well as other pertinent medical records, and a full examination, including history and clinical findings.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion are the physician's access to the claims file, and the thoroughness and detail of the opinion).  The VA examiner provided comprehensive reasons and bases for his medical opinion, and pointed to the evidence which supported this opinion. 

A necessary element for establishing service connection-evidence of a current disability-has not been shown.  For the foregoing reasons, the claim for service connection for an acquired psychiatric disorder, on a direct or presumptive basis must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.

Regarding the current personality disorder, as noted above, it is considered a congenital or developmental defect and is not subject to service connection under 38 C.F.R. § 3.303(c) (see also 38 C.F.R. §§ 4.9 , 4.127) in the absence of superimposed disease or injury.  As discussed above, the January 2013 VA examiner concluded that no superimposed disease or injury in service.  As noted above, the Veteran is not shown to competent to render a medical opinion regarding the presence of superimposed disease or injury.  Because the weight of the evidence shows no current diagnosis of an psychiatric disorder and no superimposed disease or injury during service, service connection for a personality disorder must also be denied.

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim, and service connection for an acquired psychiatric disorder, must be denied.  In reaching this decision the Board has considered the doctrine of reasonable doubt but it is not for application in this case.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for an acquired psychiatric is denied.  



____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


